Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1 SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of Skylyft Media Group, Inc (the Company) for the quarter ended March 31, 2009, as filed with the Securities and Exchange Commission on the date hereof (the Report), the undersigned, Gregory F. Guido, Chief Financial Officer of Skylyft Media Group, Inc., certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: May 14, 2009 /s/ Gregory F. Guido Gregory F. Guido Chief Financial Officer
